
	
		II
		111th CONGRESS
		1st Session
		S. 2853
		IN THE SENATE OF THE UNITED STATES
		
			December 9, 2009
			Mr. Conrad (for himself,
			 Mr. Gregg, Mr.
			 Lieberman, Mr. Chambliss,
			 Mr. Nelson of Florida,
			 Mr. Isakson, Mr. Bayh, Mr.
			 Voinovich, Mrs. McCaskill,
			 Mr. LeMieux, Mr. Udall of Colorado, Mr.
			 Alexander, Mr. Bennet,
			 Mr. Crapo, Mr.
			 Nelson of Nebraska, Mr.
			 Brownback, Ms. Klobuchar,
			 Mr. Corker, Mr.
			 Warner, Mrs. Hutchison,
			 Mrs. Shaheen, Mr. Enzi, Mr.
			 Dorgan, Mr. Bond,
			 Mr. Bennett, Mr. Ensign, Mr.
			 Johanns, Mrs. Feinstein,
			 Mr. McCain, and Mr. Cornyn) introduced the following bill; which was
			 read twice and referred to the Committee
			 on the Budget
		
		A BILL
		To establish a Bipartisan Task Force for Responsible
		  Fiscal Action, to assure the long-term fiscal stability and economic security
		  of the Federal Government of the United States, and to expand future prosperity
		  and growth for all Americans. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Bipartisan Task Force for
			 Responsible Fiscal Action Act of 2009.
		2.Establishment of
			 task forceTitle III of the
			 Congressional Budget Act of 1974 (2 U.S.C. 631 et seq.) is amended by adding at
			 the end the following new section:
			
				316.Establishment of Task Force for Responsible Fiscal
		  Action(a)DefinitionsIn
				this section:
						(1)Task
				forceThe term Task Force means the Bipartisan Task
				Force for Responsible Fiscal Action established under subsection (b)(1).
						(2)Task force
				billThe term Task Force bill means a bill
				consisting of the proposed legislative language of the Task Force recommended
				under subsection (b)(3)(B) and introduced under subsection (e)(1).
						(3)Fiscal
				imbalanceThe term fiscal imbalance means the gap
				between the projected revenues and expenditures of the Federal
				Government.
						(b)Establishment
				of task force
						(1)EstablishmentThere
				is established in the legislative branch a task force to be known as the
				Bipartisan Task Force for Responsible Fiscal Action.
						(2)Purposes
							(A)ReviewThe
				Task Force shall review the fiscal imbalance of the Federal Government,
				including—
								(i)analyses of
				projected Federal expenditures;
								(ii)analyses of
				projected Federal revenues; and
								(iii)analyses of the
				current and long-term actuarial financial condition of the Federal
				Government.
								(B)Identify
				factorsThe Task Force shall identify factors that affect the
				long-term fiscal imbalance of the Federal Government.
							(C)Analyze
				potential courses of actionThe Task Force shall analyze
				potential courses of action to address factors that affect the long-term fiscal
				imbalance of the Federal Government.
							(D)Provide
				recommendations and legislative languageThe Task Force shall
				provide recommendations and legislative language that will significantly
				improve the long-term fiscal imbalance of the Federal Government, including
				recommendations addressing—
								(i)Federal
				expenditures;
								(ii)Federal
				revenues; and
								(iii)the current and
				long-term actuarial financial condition of the Federal Government.
								(3)Duties
							(A)In
				generalThe Task Force shall address the Nation’s long-term
				fiscal imbalances, consistent with the purposes described in paragraph (2), and
				shall submit the report and recommendations required under subparagraph
				(B).
							(B)Report,
				recommendations, and legislative language
								(i)In
				generalNot earlier than November 3, 2010, and not later than
				November 9, 2010, the Task Force shall vote on a report that contains—
									(I)a detailed
				statement of the findings, conclusions, and recommendations of the Task
				Force;
									(II)the assumptions,
				scenarios, and alternatives considered in reaching such findings, conclusions,
				and recommendations; and
									(III)proposed
				legislative language to carry out such recommendations as described in
				paragraph (2)(D).
									(ii)Approval of
				reportThe report of the Task Force submitted under clause (i)
				shall require the approval of not fewer than 14 of the 18 members of the Task
				Force.
								(iii)Additional
				viewsA member of the Task Force who gives notice of an intention
				to file supplemental, minority, or additional views at the time of final Task
				Force approval of the report under clause (ii), shall be entitled to not less
				than 3 calendar days in which to file such views in writing with the staff
				director of the Task Force. Such views shall then be included in the Task Force
				report and printed in the same volume, or part thereof, and their inclusion
				shall be noted on the cover of the report. In the absence of timely notice, the
				Task Force report may be printed and transmitted immediately without such
				views.
								(iv)Transmission
				of reportNo later than November 15, 2010, the Task Force shall
				submit the Task Force bill and final report to the President, the Vice
				President, the Speaker of the House, and the majority and minority leaders of
				both Houses.
								(v)Report to be
				made publicUpon the approval or disapproval of the Task Force
				report pursuant to clause (ii), the Task Force shall promptly make the full
				report, and a record of the vote, available to the public.
								(4)Membership
							(A)In
				generalThe Task Force shall be composed of 18 members designated
				pursuant to subparagraph (B).
							(B)DesignationMembers
				of the Task Force shall be designated as follows:
								(i)The President
				shall designate 2 members, one of whom shall be the Secretary of the Treasury,
				and the other of whom shall be an officer of the executive branch.
								(ii)The majority
				leader of the Senate shall designate 4 members from among Members of the
				Senate.
								(iii)The minority
				leader of the Senate shall designate 4 members from among Members of the
				Senate.
								(iv)The Speaker of
				the House of Representatives shall designate 4 members from among Members of
				the House of Representatives.
								(v)The minority
				leader of the House of Representatives shall designate 4 members from among
				Members of the House of Representatives.
								(C)Co-chairs
								(i)In
				generalThere shall be 2 Co-Chairs of the Task Force. The
				President, majority leader of the Senate, and Speaker of the House shall
				designate one Co-Chair among the members of the Task Force. The minority leader
				of the Senate and minority leader of the House shall designate the second
				Co-Chair among the members of the Task Force. The Co-Chairs shall be appointed
				not later than 14 days after the date of enactment of this section.
								(ii)Staff
				directorThe Co-Chairs, acting jointly, shall hire the staff
				director of the Task Force.
								(D)DateMembers
				of the Task Force shall be designated by not later than 14 days after the date
				of enactment of this section.
							(E)Period of
				designationMembers shall be designated for the life of the Task
				Force. Any vacancy in the Task Force shall not affect its powers, but shall be
				filled not later than 14 days after the date on which the vacancy occurs in the
				same manner as the original designation.
							(F)CompensationMembers
				of the Task Force shall serve without any additional compensation for their
				work on the Task Force. However, members may be allowed travel expenses,
				including per diem in lieu of subsistence, in accordance with sections 5702 and
				5703 of title 5, United States Code, while away from their homes or regular
				places of business in performance of services for the Task Force.
							(5)Administration
							(A)Authority to
				establish rules and regulationsThe Co-Chairs, in consultation
				with the other members of the Task Force, may establish rules and regulations
				for the conduct of Task Force business, if such rules and regulations are not
				inconsistent with this section or other applicable law.
							(B)QuorumFourteen
				members of the Task Force shall constitute a quorum for purposes of voting,
				meeting, and holding hearings.
							(C)Voting
								(i)Proxy
				votingNo proxy voting shall be allowed on behalf of the members
				of the Task Force.
								(ii)Report,
				recommendations and legislative language
									(I)DatesThe
				Task Force may not vote on any version of the report, recommendations, or
				legislative language before the timing provided for in paragraph
				(3)(B)(i).
									(II)Congressional
				Budget Office and Joint Committee on Taxation EstimatesThe
				Congressional Budget Office and Joint Committee on Taxation shall provide
				estimates of the Task Force report and recommendations (as described in
				subsection (b)(2)(D)) in accordance with section 308(a) and 201(f) of the
				Congressional Budget Act of 1974. The Task Force may not vote on any version of
				the report, recommendations, or legislative language unless a final estimate is
				available for consideration by all the members at least 72 hours prior to the
				vote.
									(D)Meetings
								(i)Initial
				meetingNot later than 45 days after the date of enactment of
				this section, the Task Force shall hold its first meeting.
								(ii)MeetingsThe
				Task Force shall meet at the call of the Co-Chairs or at least 10 of its
				members.
								(iii)AgendaAn
				agenda shall be provided to the Task Force members at least 1 week in advance
				of any meeting. Task Force members who want to have items placed on the agenda
				for consideration shall notify the staff director as early as possible, but not
				less than 48 hours in advance of a scheduled meeting.
								(E)Hearings
								(i)In
				generalSubject to subparagraph (G), the Task Force may, for the
				purpose of carrying out this section, hold such hearings, sit and act at such
				times and places, take such testimony, receive such evidence, and administer
				such oaths the Task Force considers advisable.
								(ii)Hearing
				procedures and responsibilities of co-chairs
									(I)AnnouncementThe
				Task Force Co-Chairs shall make public announcement of the date, place, time,
				and subject matter of any hearing to be conducted at least 1 week in advance of
				such hearing, unless the Co-Chairs determine that there is good cause to begin
				such hearing at an earlier date.
									(II)Written
				statementA witness appearing before the Task Force shall file a
				written statement of proposed testimony at least 2 days prior to appearance,
				unless the requirement is waived by the Co-Chairs, following their
				determination that there is good cause for failure of compliance.
									(F)Technical
				assistanceUpon written request of the Co-Chairs, a Federal
				agency shall provide technical assistance to the Task Force in order for the
				Task Force to carry out its duties.
							(G)Information
								(i)Resources
									(I)In
				generalNotwithstanding section 1108 of title 31, United States
				Code, the Task Force shall have authority to access assistance, materials,
				resources, statistical data, and other information the Task Force determines to
				be necessary to carry out its duties directly from an officer or employee of
				any executive department, bureau, agency, board, commission, office,
				independent establishment, or instrumentality of the Government, including the
				Library of Congress, the Chief Actuary of the Social Security Administration,
				the Chief Actuary of the Centers for Medicare & Medicaid Services, the
				Congressional Budget Office, the Department of the Treasury, the Department of
				Health and Human Services, the Office of Management and Budget, the Government
				Accountability Office, and the Joint Committee on Taxation. Each agency or
				instrumentality shall, to the extent permitted by law, furnish such information
				to the Task Force upon written request of the Co-Chairs.
									(II)Copies
				suppliedCopies of written requests and all written or electronic
				responses provided under this clause shall be provided to the staff director
				and shall be made available for review by all members of the Task Force upon
				request.
									(ii)Receipt,
				handling, storage, and dissemination of informationInformation
				shall only be received, handled, stored, and disseminated by members of the
				Task Force and its staff consistent with all applicable statutes, regulations,
				and Executive orders.
								(iii)Limitation of
				access to tax informationInformation accessed under this
				subparagraph shall not include tax data from the United States Internal Revenue
				Service, the release of which would otherwise be in violation of law.
								(H)Postal
				servicesThe Task Force may use the United States mails in the
				same manner and under the same conditions as other departments and agencies of
				the Federal Government.
							(I)Assistance from
				Federal agencies
								(i)General
				services administrationUpon the request of the Co-Chairs of the
				Task Force, the Administrator of General Services shall provide to the Task
				Force, on a reimbursable basis, the administrative support services necessary
				for the Task Force to carry out its responsibilities under this section. These
				administrative services may include human resources management, budget,
				leasing, accounting, and payroll services.
								(ii)Other
				departments and agenciesIn addition to the assistance prescribed
				in clause (i), departments and agencies of the United States may provide to the
				Task Force such services, funds, facilities, staff, and other support services
				as they may determine advisable and as may be authorized by law.
								(J)Contract
				authorityThe Task Force is authorized to enter into contracts
				with Federal and State agencies, private firms, institutions, and individuals
				for the conduct of activity necessary to the discharge of its duties and
				responsibilities. A contract, lease, or other legal agreement entered into by
				the Task Force may not extend beyond the date of the termination of the Task
				Force.
							(c)Staff of task
				force
						(1)Appointment and
				compensation of shared staffThe Co-Chairs may appoint and fix
				the compensation of a staff director and such other personnel as may be
				necessary to enable the Task Force to carry out its functions, without regard
				to the provisions of title 5, United States Code, governing appointments in the
				competitive service, but at rates not to exceed the daily rate paid a person
				occupying a position at level III of the Executive Schedule under section 5314
				of title 5, United States Code.
						(2)Additional
				staff for task force membersEach member of the Task Force may
				appoint up to 2 additional dedicated staff and fix the compensation of such
				dedicated personnel without regard to the provisions of title 5, United States
				Code, governing appointments in the competitive service, but at rates not to
				exceed the daily rate paid a person occupying a position at level III of the
				Executive Schedule under section 5314 of title 5, United States Code. Dedicated
				staff shall report to each appointing member.
						(3)Personnel as
				Federal employees
							(A)In
				generalThe staff director and any personnel of the Task Force
				who are employees shall be employees under section 2105 of title 5, United
				States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of
				that title.
							(B)Members of task
				forceSubparagraph (A) shall not be construed to apply to members
				of the Task Force.
							(4)Outside
				consultantsNo outside consultants or other personnel, either by
				contract, detail, volunteer, or through a remunerative agreement, may be hired
				without the approval of the Co-Chairs.
						(5)DetaileesWith
				the approval of the Co-Chairs any Federal Government employee may be detailed
				to the Task Force with or without reimbursement from the Task Force, and such
				detailee shall retain the rights, status, and privileges of his or her regular
				employment without interruption. Reimbursable amounts may include the fair
				value of equipment and supplies used by the detailee in support of the Task
				Force’s activities. For the purpose of this paragraph, Federal Government
				employees shall include employees of the legislative branch.
						(6)Consultant
				servicesThe Co-Chairs of the Task Force are authorized to
				procure the services of experts and consultants in accordance with section 3109
				of title 5, United States Code, but at rates not to exceed the daily rate paid
				a person occupying a position at level III of the Executive Schedule under
				section 5316 of title 5, United States Code.
						(7)Temporary and
				intermittent servicesThe Co-Chairs of the Task Force may procure
				temporary and intermittent services under section 3109(b) of title 5, United
				States Code, at rates for individuals which do not exceed the daily equivalent
				of the annual rate of basic pay prescribed for level III of the Executive
				Schedule under section 5316 of such title.
						(8)Volunteer
				services
							(A)In
				generalNotwithstanding the provisions of section 1342 of title
				31, United States Code, the Co-Chairs of the Task Force are authorized to
				accept and utilize the services of volunteers serving without compensation. The
				Task Force may reimburse such volunteers for local travel and office supplies,
				and for other travel expenses, including per diem in lieu of substance, as
				authorized by section 5703 of title 5, United States Code.
							(B)Employee
				statusA person providing volunteer services to the Task Force
				shall be considered an employee of the Federal Government in the performance of
				those services for the purposes of Chapter 81 of title 5, United States Code,
				relating to compensation for work-related injuries, chapter 171 of title 28,
				United States Code, relating to tort claims and chapter 11 of title 18, United
				States Code, relating to conflicts of interests.
							(C)Ethical
				guidelines for staffIn the absence of statutorily defined
				coverage, the staff, including staff director, shall follow the ethical rules
				and guidelines of the Senate. Staff coming from the private sector or outside
				public government may petition the Co-Chairs for a waiver from provisions of
				Senate Ethics rules.
							(9)Advisory
				panelThe Task Force may establish an advisory panel consisting
				of volunteers with knowledge and expertise relevant to the Task Force’s
				purpose. Membership of the Advisory Panel, and the scope of the Panel’s
				activities, shall be decided by the Co-Chairs in consultation with the other
				members of the Task Force.
						(d)Termination
						(1)In
				generalThe Task Force shall terminate on the date that is 90
				days after the Task Force submits the report required under paragraph
				(b)(3)(B).
						(2)Concluding
				activitiesThe Task Force may use the 90-day period referred to
				in paragraph (1) for the purpose of concluding its activities, including
				providing testimony to committees of Congress concerning its report and
				disseminating the final report.
						(e)Expedited
				consideration of task force recommendations
						(1)Introduction
							(A)Reconvening
								(i)In the House of
				RepresentativesUpon receipt of a report under subsection
				(b)(3)(B), the Speaker, if the House would otherwise be adjourned, shall notify
				the Members of the House that, pursuant to this section, the House shall
				convene not later than November 23, 2010.
								(ii)In the
				Senate
									(I)ConveningUpon
				receipt of a report under subsection (b)(3)(B), if the Senate has adjourned or
				recessed for more than 2 days, the majority leader of the Senate, after
				consultation with the minority leader of the Senate, shall notify the Members
				of the Senate that, pursuant to this section, the Senate shall convene not
				later than November 23, 2010.
									(II)AdjourningNo
				concurrent resolution adjourning the Senate for more than 3 days shall be in
				order until the Senate votes on passage of the Task Force bill under paragraph
				(2)(B)(iv).
									(B)Introduction of
				Task Force billThe proposed legislative language contained in
				the report submitted pursuant to subsection (b)(3)(B), upon receipt by the
				Congress, shall be introduced not later than November 23, 2010, in the Senate
				and in the House of Representatives by the majority leader of each House of
				Congress, for himself, the minority leader of each House of Congress, for
				himself, or any member of the House designated by the majority leader or
				minority leader. If the Task Force bill is not introduced in accordance with
				the preceding sentence in either House of Congress, then any Member of that
				House may introduce the Task Force bill on any day thereafter. Upon
				introduction, the Task Force bill shall be referred to the appropriate
				committees under subparagraph (C).
							(C)Committee
				considerationA Task Force bill introduced in either House of
				Congress shall be jointly referred to the committee or committees of
				jurisdiction and the Committee on the Budget of that House, which committees
				shall report the bill without any revision and with a favorable recommendation,
				an unfavorable recommendation, or without recommendation, not later than 7
				calendar days after the date of introduction of the bill in that House, or the
				first day thereafter on which that House is in session. If any committee fails
				to report the bill within that period, that committee shall be automatically
				discharged from consideration of the bill, and the bill shall be placed on the
				appropriate calendar.
							(2)Expedited
				Procedures
							(A)Fast track
				consideration in House of Representatives
								(i)Proceeding to
				considerationIt shall be in order, not later than 2 days of
				session after the date on which a Task Force bill is reported or discharged
				from all committees to which it was referred, for the majority leader of the
				House of Representatives or the majority leader’s designee, to move to proceed
				to the consideration of the Task Force bill. It shall also be in order for any
				Member of the House of Representatives to move to proceed to the consideration
				of the Task Force bill at any time after the conclusion of such 2-day period.
				All points of order against the motion are waived. Such a motion shall not be
				in order after the House has disposed of a motion to proceed on the Task Force
				bill. The previous question shall be considered as ordered on the motion to its
				adoption without intervening motion. The motion shall not be debatable. A
				motion to reconsider the vote by which the motion is disposed of shall not be
				in order.
								(ii)ConsiderationThe
				Task Force bill shall be considered as read. All points of order against the
				Task Force bill and against its consideration are waived. The previous question
				shall be considered as ordered on the Task Force bill to its passage without
				intervening motion except 100 hours of debate equally divided and controlled by
				the proponent and an opponent, and any motion to limit debate. A motion to
				reconsider the vote on passage of the Task Force bill shall not be in
				order.
								(iii)AppealsAppeals
				from decisions of the chair relating to the application of the Rules of the
				House of Representatives to the procedure relating to a Task Force bill shall
				be decided without debate.
								(iv)Application of
				house rulesExcept to the extent specifically provided in
				paragraph (2)(A), consideration of a Task Force bill shall be governed by the
				Rules of the House of Representatives. It shall not be in order in the House of
				Representatives to consider any Task Force bill introduced pursuant to the
				provisions of this subsection under a suspension of the rules pursuant to
				Clause 1 of House Rule XV, or under a special rule reported by the House
				Committee on Rules.
								(v)No
				amendmentsNo amendment to the Task Force bill shall be in order
				in the House of Representatives.
								(vi)Vote on
				passageImmediately following the conclusion of consideration of
				the Task Force bill, the vote on passage of the Task Force bill shall occur
				without any intervening action or motion, requiring an affirmative vote of
				three-fifths of the Members, duly chosen and sworn. If the Task Force bill is
				passed, the Clerk of the House of Representatives shall cause the bill to be
				transmitted to the Senate before the close of the next day of session of the
				House. The vote on passage shall occur not later than December 23, 2010.
								(vii)VoteThe
				House Committee on Rules may not report a rule or order that would have the
				effect of causing the Task Force bill to be approved by a vote of less than
				three-fifths of the Members, duly chosen and sworn.
								(B)Fast Track
				Consideration in Senate
								(i)In
				generalNotwithstanding Rule XXII of the Standing Rules of the
				Senate, it is in order, not later than 2 days of session after the date on
				which a Task Force bill is reported or discharged from all committees to which
				it was referred, for the majority leader of the Senate or the majority leader’s
				designee to move to proceed to the consideration of the Task Force bill. It
				shall also be in order for any Member of the Senate to move to proceed to the
				consideration of the Task Force bill at any time after the conclusion of such
				2-day period. A motion to proceed is in order even though a previous motion to
				the same effect has been disagreed to. All points of order against the motion
				to proceed to the Task Force bill are waived. The motion to proceed is not
				debatable. The motion is not subject to a motion to postpone. A motion to
				reconsider the vote by which the motion is agreed to or disagreed to shall not
				be in order. If a motion to proceed to the consideration of the Task Force bill
				is agreed to, the Task Force bill shall remain the unfinished business until
				disposed of.
								(ii)DebateAll
				points of order against the Task Force bill and against consideration of the
				Task Force bill are waived. Consideration of the Task Force bill and of all
				debatable motions and appeals in connection therewith shall not exceed a total
				of 100 hours. Debate shall be divided equally between the majority and minority
				leaders or their designees. A motion further to limit debate on the Task Force
				bill is in order, shall require an affirmative vote of three-fifths of the
				Members duly chosen and sworn, and is not debatable. Any debatable motion or
				appeal is debatable for not to exceed 1 hour, to be divided equally between
				those favoring and those opposing the motion or appeal. All time used for
				consideration of the Task Force bill, including time used for quorum calls and
				voting, shall be counted against the total 100 hours of consideration.
								(iii)No
				amendmentsAn amendment to the Task Force bill, or a motion to
				postpone, or a motion to proceed to the consideration of other business, or a
				motion to recommit the Task Force bill, is not in order.
								(iv)Vote on
				passageThe vote on passage shall occur immediately following the
				conclusion of the debate on a Task Force bill, and a single quorum call at the
				conclusion of the debate if requested. Passage shall require an affirmative
				vote of three-fifths of the Members, duly chosen and sworn. The vote on passage
				shall occur not later than December 23, 2010.
								(v)AdjournmentIf,
				by December 23, 2010, either House has failed to adopt a motion to proceed to
				the Task Force bill, paragraph (1)(A)(ii)(II) shall not apply.
								(vi)Rulings of the
				chair on procedureAppeals from the decisions of the Chair
				relating to the application of the rules of the Senate, as the case may be, to
				the procedure relating to a Task Force bill shall be decided without
				debate.
								(C)Rules to
				coordinate action with other House
								(i)ReferralIf,
				before the passage by 1 House of a Task Force bill of that House, that House
				receives from the other House a Task Force bill, then the Task Force bill of
				the other House shall not be referred to a committee and shall immediately be
				placed on the calendar.
								(ii)ProcedureIf
				the Senate receives the Task Force bill passed by the House of Representatives
				before the Senate has voted on passage of the Task Force bill—
									(I)the procedure in
				the Senate shall be the same as if no Task Force bill had been received from
				House of Representatives; and
									(II)the vote on
				passage in the Senate shall be on the Task Force bill of the House of
				Representatives.
									(iii)Treatment of
				task force bill of other houseIf 1 House fails to introduce or
				consider a Task Force bill under this section, the Task Force bill of the other
				House shall be entitled to expedited floor procedures under this
				section.
								(iv)Treatment of
				companion measures in the SenateIf following passage of the Task
				Force bill in the Senate, the Senate then receives the Task Force bill from the
				House of Representatives, the House-passed Task Force bill shall not be
				debatable. The vote on passage of the Task Force bill in the Senate shall be
				considered to be the vote on passage of the Task Force bill received from the
				House of Representatives.
								(v)VetoesIf
				the President vetoes the Task Force bill, debate on a veto message in the
				Senate under this section shall be 1 hour equally divided between the majority
				and minority leaders or their designees.
								(3)SuspensionNo
				motion to suspend the application of this subsection shall be in order in the
				Senate or in the House of
				Representatives.
						.
		3.FundingFrom the amounts appropriated or made
			 available and remaining unobligated under division A (other than under title X
			 of division A) of the American Recovery and Reinvestment Act of 2009 (Public
			 Law 111–5), there is rescinded pro rata an aggregate amount equal to
			 $9,000,000, which amount shall be made available without need for further
			 appropriation to the Bipartisan Task Force for Responsible Fiscal Action to
			 carry out the purposes of the Bipartisan Task Force for Responsible Fiscal
			 Action, and which shall remain available through fiscal year 2011. Not later
			 than 14 days after the date of enactment of this section, the Director of the
			 Office of Management and Budget shall administer the rescission and make
			 available such amount to the Bipartisan Task Force for Responsible Fiscal
			 Action.
		
